           Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

KIRK A. RANKIN                                                                   PLAINTIFF

V.                                No. 3:20-CV-261-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration 1                                              DEFENDANT

                                          ORDER
                                     I.    Introduction
      Plaintiff, Kirk A. Rankin (“Rankin”), applied for disability income benefits

and supplemental security income benefits on September 11, 2018, alleging

disability beginning on June 30, 2017. (Tr. at 17). After conducting a hearing, the

Administrative Law Judge (AALJ@) denied his applications on January 10, 2020. (Tr.

at 29). The Appeals Council denied his request for review on August 10, 2020 (Tr.

at 1), making the ALJ’s denial of Rankin’s application for benefits the final decision

of the Commissioner.

       For the reasons stated below, the Court 2 reverses the ALJ’s decision and

remands for further review.




       1
         On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration and is substituted as the Defendant in this action. Fed. R. Civ. P. 25(d).
       2
         The parties have consented in writing to the jurisdiction of a United States Magistrate
Judge.
           Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 2 of 8




                          II.    The Commissioner=s Decision

       The ALJ found that Rankin had not engaged in substantial gainful activity

since the alleged onset date of June 30, 2017.3 (Tr. at 19). The ALJ found, at Step

Two, that Rankin had the following severe impairments: bilateral osteoarthritis of

the knees, right leg length discrepancy, obesity, anxiety disorder, and depressive

disorder. Id.

       After finding that Rankin’s impairments did not meet or equal a listed

impairment (Tr. at 20), the ALJ determined that Rankin had the residual functional

capacity (“RFC”) to perform work at the light exertional level, with additional

limitations: (1) He could no more than occasionally reach overhead and no more

than occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl;

(2) He could nor more than occasionally operate foot controls; (3) He is limited to

unskilled work with incidental contact with supervisors and coworkers; and (4) He

could have no contact with the general public. (Tr. at 22).

       The ALJ determined that Rankin was unable to perform any of his past

relevant work. (Tr. at 27). Relying upon Vocational Expert (“VE”) testimony, the



       3
          The ALJ followed the required five-step sequence to determine: (1) whether the claimant
was engaged in substantial gainful activity; (2) if not, whether the claimant had a severe
impairment; (3) if so, whether the impairment (or combination of impairments) met or equaled a
listed impairment; (4) if not, whether the impairment (or combination of impairments) prevented
the claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)–(g), 416.920(a)–(g).

                                               2
        Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 3 of 8




ALJ found that, based on Rankin’s age, education, work experience and RFC, jobs

existed in significant numbers in the national economy that he could perform,

including positions as price marker, cleaner (housekeeping), ampoule sealer, and

table worker. (Tr. at 28). Thus, the ALJ concluded that Rankin was not disabled. Id.

                                 III. Discussion
      A. Standard of Review

      The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

      A[O]ur review is more than an examination of the record for the
      existence of substantial evidence in support of the Commissioner=s
      decision; we also take into account whatever in the record fairly
      detracts from that decision.@ Reversal is not warranted, however,
      Amerely because substantial evidence would have supported an
      opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      In clarifying the “substantial evidence” standard applicable to review of

administrative decisions, the Supreme Court has explained: “And whatever the

meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high. Substantial evidence . . . ‘is more than a mere scintilla.’”


                                         3
        Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 4 of 8




Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co.

v. NLRB, 59 S. Ct. 206, 217 (1938)). “It means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Id.

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.

      B. Rankin=s Arguments on Appeal

      Rankin contends that substantial evidence does not support the ALJ=s decision

to deny benefits. He argues that the ALJ erred in his evaluation of medical opinions,

and that she did not properly consider Rankin’s subjective complaints. He further

contends that the ALJ erred at Steps Three and Five. The Court finds support for

Rankin’s first argument.

      Rankin suffered from anxiety and depressive disorder. He testified that he was

fired several times for lashing out at employees and customers. (Tr. at 80–86). He

said he lacked motivation, had racing thoughts, toxic rage, could not focus, and could

not tend to personal care. (Tr. at 80–85, 1136–1137, 1440). He had mood swings and




                                          4
           Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 5 of 8




panic attacks on a daily basis. (Tr. at 1430). Insomnia and side effects from

medication presented problems too. (Tr. at 83–85, 1037, 1122).

       Rankin alleges that the ALJ improperly discounted medical opinions from

three of his treating mental health providers (there were 8 medical opinions from

Rankin’s providers in total).4 These three mental health providers were Ken Pruett,

APN, DeShon Scott, LPC, and Brittany Killain, MSN, APRN. They treated Rankin

regularly at Mid-South Health Systems, a mental health facility, in 2018, 2019, and

2020 for ongoing anxiety and mood lability issues. (Tr. at 1356–1453, 1477–1573).

In March 2018, Mr. Pruett documented Rankin’s long-term inability to maintain

employment, as well as his long-term anger issues. (Tr. at 1383–1386). Mr. Scott’s

notes from August 2018 showed that Rankin had flipped out on his dad, hitting

himself in the head and punching walls. (Tr. at 1122). Rankin said he felt out of

control. Id. In October 2018, Rankin appeared anxious and disheveled and wanted

to “hurt someone.” (Tr. at 1136–1137). While Mr. Scott observed that Rankin




       4
          On January 28, 2017, the Administration promulgated new regulations governing how
ALJs assess medical opinion evidence. The new rules, with an effective date of March 27, 2017,
focus on whether an opinion is persuasive, based on: (1) supportability; (2) consistency with the
evidence; (3) relationship with the claimant [which includes: (i) length of treatment relationship;
(ii) frequency of examinations; (iii) purpose of the treatment relationship; (iv) extent of the
treatment relationship; and (v) examining relationship]; (4) provider specialization; and (5) any
other important factors. See 20 C.F.R. § 404, 1520c(a)–(c)(2017). An opinion is more persuasive
if it is consistent with and supported by the medical evidence as a whole. 20 C.F.R. §
416.920c(c)(1)–(2) (2017). See Phillips v. Saul, No. 1:19-CV-34-BD, 2020 WL 3451519, at *2
(E.D. Ark. June 24, 2020). An ALJ must give good reasons for his findings about an opinion’s
persuasiveness. Id.

                                                5
           Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 6 of 8




experienced slight improvement in January 2019, by the next month, he reported to

Ms. Killain that he was depressed and irritable again. (Tr. at 1436). He lacked

motivation at an appointment in April 2019, and Ms. Killian referred to his toxic

rage in her note. (Tr. at 1440). Rankin endorsed racing thoughts and distractibility.

(Tr. at 1123). He said that medication did not help with symptoms. (Tr. at 83–85).

       Mr. Pruett filled out a medical source statement in August 2018. (Tr. at 1036–

1039). The ALJ stated that it was less than persuasive because it was not a valid

medical opinion and did not contain any mental health restrictions in functioning.

(Tr. at 25). This is wrong. Mr. Pruett explained in detail that Rankin would regularly

miss work, would need unscheduled breaks, could not respond appropriately to

supervisor criticism, and would have problems getting along with coworkers, could

not interact with the public, and could not handle production quotas, among other

things. Id. All of those statements reflect specific functional restrictions, the kind

that an ALJ proposes to a VE as part of his RFC inquiry.

       In the same way, the ALJ discounted multiple medical source statements from

Mr. Scott, ranging in time from July 2018 through November 2019 (Mr. Scott also

submitted an opinion after the hearing).5 (Tr. at 6–7, 1039–1041, 1455, 1579–1580).




       5
          In support of her decision to discount the treating provider medical opinions, the ALJ
pointed to a one-time consultative examination in 2019, wherein the examiner did not find many
functional limitations, although Rankin presented as disheveled and glum, with poor eye contact.
(Tr. at 1166–1177).

                                               6
           Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 7 of 8




The ALJ again said that the opinions were less than persuasive because they did not

contain functional restrictions, but in the sentence right before that, the ALJ listed

out the specific functional restrictions assessed by Mr. Scott, like regular absences

from work, inability to accept instructions, and trouble interacting with others. (Tr.

at 25). The ALJ’s evaluation of Mr. Scott’s statements is internally inconsistent and

doesn’t make sense, and therefore, it doesn’t withstand security.

       The ALJ did the same thing with Ms. Killain’s opinions from December 2018

and April 2019, which stated that Rankin would have problems getting along with

others, was easily distracted, and could not respond appropriately to criticism,

among other things. (Tr. at 1042, 1163). The ALJ again said there were no functional

restrictions in the opinions, which is not true. 6

       Because the ALJ erred in his evaluation and discussion of the treating provider

medical opinions, reversal is required.

                                      IV. Conclusion
       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,



       6
         The Court notes that, in his brief, Defendant barely touched on the issue of the ALJ’s
evaluation of medical opinions: in one sentence, Defendant simply states that all of the opinions
were on medical source forms, and that they were conclusory. (Doc. No. 14 at 10).

                                               7
        Case 3:20-cv-00261-JTR Document 15 Filed 09/21/21 Page 8 of 8




784 F.3d at 477). The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing. The Court finds that the ALJ’s

decision is not supported by substantial evidence, because the ALJ’s discussion of

the medical opinions was inconsistent and inaccurate.

      IT IS THEREFORE ORDERED that the final decision of the Commissioner

is REVERSED and the case is REMANDED for further review, including a proper

analysis of the medical opinions.

      DATED this 21st day of September, 2021.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         8
